Appeal from an order of the Supreme Court, Oneida County (John W. Grow, J), entered February 24, 2005 in a personal injury action. The order, among other things, denied the motion of defendants Chase Equipment Leasing, Inc. and T-Line Service, Ltd., also known as T-Line Service, Inc., for summary judgment dismissing the amended complaint against them or, in the alternative, for leave to amend their answer to assert a defense based upon the exclusivity of the Workers’ Compensation Law.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for *1112reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.